UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6182


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ANGELO GALLOWAY, a/k/a Gelo,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00096-MSD-TEM-2)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo Galloway, Appellant Pro Se. Laura Marie Everhart,
Benjamin L. Hatch, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angelo Galloway seeks to appeal the district court’s

order denying his motion for an evidentiary hearing in his 28

U.S.C.   § 2255    (2012)     proceedings.           This   court    may       exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory    and       collateral     orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The order Galloway

seeks to appeal, which was entered prior to the court’s ruling

on Galloway’s § 2255 motion, is neither a final order nor an

appealable interlocutory or collateral order.                 Nor could it have

been certified for immediate appealability under Rule 54(b).                         In

re Bryson, 406 F.3d 284, 287-88 (4th Cir. 2005); Equip. Fin.

Grp., Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347-48

(4th Cir. 1992). Accordingly, we dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before this     court   and    argument      would    not   aid     the   decisional

process.



                                                                           DISMISSED




                                         2